Citation Nr: 1219874	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active service from May 1965 to May 1969, including service in the Republic of Vietnam from May 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In April 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

In a June 2010 decision, the Board denied service connection for a skin disorder.  The Veteran appealed the Board's decision insofar as it denied service connection for a skin disorder to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 order, the Court granted the parties' joint motion for remand, vacated the Board's June 2010 decision insofar as the Board denied service connection for a skin disorder and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records, including a May 1969 separation examination, are negative for complaints, treatment, or diagnosis of a skin disorder.  Additional service records reflect that the Veteran served in Vietnam from May 1968 to May 1969 with a military occupational specialty of field artillery crewman.  

At a July 2005 VA Agent Orange registry examination, the Veteran reported having athlete's feet, groin fungus and jungle rot while in Vietnam; however, he was not certain whether he had been treated for any skin problem in service.  The physical examination was negative for any skin disorder.  On November 2005 VA examination, onychomycosis was noted on all of his left toes and some of his right foot toes.  On VA general medical examination in February 2006, he reported having dry skin.  He had onychomycosis on all toenails of the left foot and the nails of the great toe, second and fifth toes of the right foot.  On March 2006 VA orthopedic examination, he stated that he had noticed fungus under the left great toenail and occasional pain in that metatarsophalangeal joint ever since an artillery shell fell on his foot in 1968.  On observation, toenail fungus was noted beneath the left great toenail.  Given the current medical findings and the Veteran's competent and credible report of an in-service foot injury; his in-service lay observation of athlete's feet, a groin rash and left toenail fungus; and a continuity of skin symptoms since service, the Board finds that he should be afforded a VA examination to address whether he incurred a chronic skin disorder as a result of active service, to include as a result of his reported foot injury in 1968 and his presumed herbicide exposure during his service in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service skin symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an appropriate VA examination.  The claims file should be made available and reviewed by the examiner.  Any indicated tests should be accomplished.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed skin disorder (to include athlete's feet, dermatophytosis, onychomycosis, and other chronic skin condition affecting other areas on his body) had onset during service, was manifested within one year of discharge, or is otherwise causally related to service, to specifically include his reported foot injury in 1968 and/or his presumed in-service herbicide exposure.  In offering this assessment, the examiner must acknowledge and discuss the competent and credible report of the Veteran regarding the onset and chronicity of his skin symptoms.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

